                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 BITCO GENERAL INSURANCE                       CV-18-87-GF-BMM
 CORPORATION,
 Plaintiff,
                                                  ORDER
 -vs.-
 J. BURNS BROWN OPERATING
 CO.,
 Defendant.


         Administrative Orders were filed by the undersigned on March 16, 2020 and
March 27, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease.
Accordingly,
         IT IS HEREBY ORDERED that the motion hearing set for April 14, 2020
at 1:30 p.m., will be held by video conference. The parties will contact the Clerk
of Court to make arrangements for their video appearance.
          DATED this 2nd day of April, 2020.




                                        -1-
